FILED
                           NOT FOR PUBLICATION
                                                                            DEC 09 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50270

              Plaintiff-Appellee,                D.C. No.
                                                 5:14-cr-00087-JGB-1
 v.

HENRY LOFTIES,                                   MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                          Submitted December 5, 2016**
                              Pasadena, California

Before: PREGERSON, D.W. NELSON, and OWENS, Circuit Judges.

      Henry Lofties appeals from his conviction, after a jury trial, for bank

robbery, in violation of 18 U.S.C. § 2113(a). As the parties are familiar with the

facts, we do not recount them here. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We reject Lofties’ challenges to the district court’s evidentiary rulings

related to the requirement that the bank be insured by the Federal Deposit

Insurance Corporation (“FDIC”). The district court did not abuse its discretion in

admitting the testimony of either bank teller Marco Sabaja or vice president Ronald

Gillman. See United States v. McFall, 558 F.3d 951, 960 (9th Cir. 2009) (stating

that evidentiary rulings are reviewed for an abuse of discretion); see also Fed. R.

Evid. 602, 801(a). In addition, even if it violated the Confrontation Clause to

admit the “Certificate of Proof of Insured Status” by FDIC executive Ralph E.

Frable, any error was harmless in light of other evidence that the bank was insured

by the FDIC at the time of the robbery. See United States v. Norwood, 603 F.3d

1063, 1068-69 (9th Cir. 2010) (setting forth harmless error standard).

      We also reject Lofties’ argument that there was insufficient evidence for the

jury to find that the bank was insured by the FDIC. The amount of evidence

required to establish that a bank was FDIC-insured at the time of a robbery is

“minimal.” United States v. Ali, 266 F.3d 1242, 1244 (9th Cir. 2001). Viewing the

evidence in the light most favorable to the prosecution, a rational trier of fact could

have found beyond a reasonable doubt that the bank was insured by the FDIC at

the time of the robbery. See Jackson v. Virginia, 443 U.S. 307, 319 (1979).

      AFFIRMED.


                                           2